SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

810
KA 12-01867
PRESENT: SCUDDER, P.J., PERADOTTO, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JUAN CASTRO, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (NICHOLAS T. TEXIDO
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered September 14, 2011. The judgment
convicted defendant, upon his plea of guilty, of murder in the second
degree, attempted murder in the second degree and assault in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of, inter alia, murder in the second degree (Penal Law
§ 125.25 [1]), defendant contends that Supreme Court erred in failing
to follow the requirements of CPL article 730 to determine whether he
was competent to stand trial at the time his case was presented to the
grand jury (see CPL 730.30 [1]). We reject that contention. The
record establishes that the court granted defense counsel’s request
for a “forensic examination” of defendant by ordering only an informal
psychological examination and not by issuing an order of examination
pursuant to CPL article 730. We conclude that “[t]he decision of the
court to order an informal psychological examination was within its
discretion . . . and ‘did not automatically require the court to issue
an order of examination or otherwise comply with CPL article 730’ ”
(People v Brown, 277 AD2d 972, 972, lv denied 96 NY2d 732; see People
v Johnson, 252 AD2d 967, 968, affd 92 NY2d 976; People v Ortiz, 46
AD3d 1409, 1409, lv denied 10 NY3d 769). We further conclude that the
sentence is not unduly harsh or severe.




Entered:    July 3, 2014                           Frances E. Cafarell
                                                   Clerk of the Court